647 S.E.2d 429 (2007)
STATE
v.
Marion Preston GILLESPIE.
No. 2PA07.
Supreme Court of North Carolina.
June 4, 2007.
James R. Glover, Chapel Hill, for Gillespie.
William D. Kenerly, District Attorney, for State.
The following order has been entered on the motion filed on the 31st day of May 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 11th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 4th day of June 2007."